DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to Applicant argument and amendment filed on 04/29/2022.
Status of the Claims
Claims 2-9 and 12-18, 21 have been canceled 
New claim 22-25 have been added. 
Claim 23 is directed to a non-transitory computer readable storage medium. The claim recites features similar to claim 1 and claim 11.
Thus Claims 1, 10-11, 19-20 and 22-25 are pending.
Exemplary amended claim 1 is as follow:

    PNG
    media_image1.png
    432
    819
    media_image1.png
    Greyscale

Response to Arguments
Applicant remarks have been carefully reviewed. 
In the remark, on page 2, paragraph 2, Applicant states that, current amended limitations are not taught by the cited combination of art. The Examiner disagrees. The current amended limitation is directed to matter not recited in the previous claim 1 (similarly in claim 11); therefore, it was not discussed on page 6 of the previous Office Action dated 02/08/2022, as Applicant’s argument states.
However, with regards to the currently amended limitations, Applicant argues that: the cited sections of Heo fail to disclose the distinguishing features "starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP" as claimed in the amended claim 1.
The Examiner respectfully disagrees and submits that Heo teaches:
downlink BWP (activated DL BWP)
DL or UL transmission indication on the downlink BWP
starts BWP inactivity timer subsequent to DL or UL transmission indication on the activated DL BWP.
Hoe teaching can be summarized as follow: BWP inactivity timer starts subsequent to DL or UL transmission indication on the activated DL BWP. See Heo FIG.5 (see [0064]) At 560, the UE 110 may detect a UL or DL transmission indication on the activated DL BWP. Upon detecting the UL or DL transmission indication, the UE 110 may start or restart the BWP inactivity timer, at 570. See [0064] still, on the DL BWP, BWP inactivity timer starts subsequent to DL or UL transmission indication on the activated DL BWP (these correspond to transmission/reception on the activated DL BWP). Thus, [0064] teaches that the UE starts the inactivity timer (corresponding to a downlink BWP) when DL or UL transmission happened on the downlink BWP.  
However, Heo does not teach that data transmission or reception occurred.
New Search
Pub. US 2019/0150064 A1 to Chen et al. discloses a BWP switching operation: for instance, [0024] reads: In DL, the UE may operate on an indicated BWP as currently active DL BWP for DL data transmission (e.g., based on RRC configuration, DCI control or the behavior for BWP inactivity timer) or operate on an initial active DL BPW able to receive the content of changed SI required for the UE SI update. The UE may also have an uplink (UL) BWP for UL data transmission and an initial active UL BWP. In other words, Chen teaches downlink BWP, data transmission or reception on the active DL BWP. See FIG. 2 for data transmission and reception on activated bandwidth part (BWP) for data transmission and reception according to time.
Therefore, it is well within the appreciation of an ordinary skilled person in the art before the effective filing date to modify Heo with Chen by providing BWP switching operation by sending signaling to switch the initial active BWP to a BWP for subsequent data transmission, see ([0028 and Abstract). 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 9, 11 and 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0103954 A1 hereinafter Lee in view of Heo et al US 20200288494 A1 hereinafter Heo and further in view of US 2019/0150064 A1 to Chen et al. hereinafter Chen.
Regarding claim 1. Lee 954 discloses A method for downlink bandwidth part (BWP) activation and deactivation, applied to a terminal device, the method comprising: 
performing, based on control of a network device, activation and deactivation of at least one downlink BWP configured on a carrier of the terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs; 
wherein deactivation of the at least one downlink BWP is controlled by at least one inactivity timer configured by the network device, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); comprises: 
acquiring the at least one inactivity timer configured by the network device for at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer).
Lee 954 does not explicitly disclose: 
starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP; and
controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state.

Heo, in the same field, discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP, Heo FIG.5 (see [0064]) At 560, the UE 110 may detect a UL or DL transmission indication on the activated DL BWP. Upon detecting the UL or DL transmission indication, the UE 110 may start or restart the BWP inactivity timer, at 570. See [0064] still, on the DL BWP, BWP inactivity timer starts subsequent to DL or UL transmission indication on the activated DL BWP (these correspond to transmission/reception on the activated DL BWP). Thus, [0064] teaches that the UE starts the inactivity timer (corresponding to a downlink BWP) when DL or UL transmission happened on the downlink BWP, (but no teaching that data transmission or reception occurred).
controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state. [0064]; the UE 110 may start or restart the BWP inactivity timer when there is any DL or UL transmission indication on the activated DL BWP. The BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BWP. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
Lee 954 as modified with Heo does not teach that data transmission or reception occurred.
Chen teaches that data transmission or reception occurred: for instance, [0024] reads: In DL, the UE may operate on an indicated BWP as currently active DL BWP for DL data transmission (e.g., based on RRC configuration, DCI control or the behavior for BWP inactivity timer) or operate on an initial active DL BPW able to receive the content of changed SI required for the UE SI update. The UE may also have an uplink (UL) BWP for UL data transmission and an initial active UL BWP. In other words, Chen teaches downlink BWP, data transmission or reception on the active DL BWP. See FIG. 2 for data transmission and reception on activated bandwidth part (BWP) for data transmission and reception according to time.
Therefore, it is well within the appreciation of an ordinary skilled person in the art before the effective filing date to modify Lee and Heo with Chen by providing BWP switching operation by sending signaling to switch the initial active BWP to a BWP for subsequent data transmission, see ([0028] and Abstract).

Regarding claim 11. Lee 954 discloses A terminal device, comprising: 
a processor; 
a network interface; and 
a memory for storing computer program instructions that, when executed by the processor, cause the processor to, perform, based on control of a network device, activation and deactivation of at least one downlink bandwidth part (BWP) configured on a carrier of the terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs, wherein the processor is further configured to control deactivation of the at least one downlink BWP by at least one inactivity timer configured by the network device, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); which comprises: 
acquiring, through the network interface, the at least one inactivity timer configured by the network device for at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer).
Lee 954 does not explicitly disclose: starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BW; and controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state.
Heo, in the same field, discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP, Heo FIG.5 (see [0064]) At 560, the UE 110 may detect a UL or DL transmission indication on the activated DL BWP. Upon detecting the UL or DL transmission indication, the UE 110 may start or restart the BWP inactivity timer, at 570. See [0064] still, on the DL BWP, BWP inactivity timer starts subsequent to DL or UL transmission indication on the activated DL BWP (these correspond to transmission/reception on the activated DL BWP). Thus, [0064] teaches that the UE starts the inactivity timer (corresponding to a downlink BWP) when DL or UL transmission happened on the downlink BWP, (but no teaching that data transmission or reception occurred).
controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state. [0064]; the UE 110 may start or restart the BWP inactivity timer when there is any DL or UL transmission indication on the activated DL BWP. The BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BWP. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
Lee 954 as modified with Heo does not teach that data transmission or reception occurred.
Chen teaches that data transmission or reception occurred: for instance, [0024] reads: In DL, the UE may operate on an indicated BWP as currently active DL BWP for DL data transmission (e.g., based on RRC configuration, DCI control or the behavior for BWP inactivity timer) or operate on an initial active DL BPW able to receive the content of changed SI required for the UE SI update. The UE may also have an uplink (UL) BWP for UL data transmission and an initial active UL BWP. In other words, Chen teaches downlink BWP, data transmission or reception on the active DL BWP. See FIG. 2 for data transmission and reception on activated bandwidth part (BWP) for data transmission and reception according to time.
Therefore, it is well within the appreciation of an ordinary skilled person in the art before the effective filing date to modify Lee and Heo with Chen by providing BWP switching operation by sending signaling to switch the initial active BWP to a BWP for subsequent data transmission, see ([0028] and Abstract).

Regarding claim 23. Lee 954 discloses A non-transitory computer readable storage medium, having stored thereon instructions that, when executed by a terminal device, cause the terminal device to execute a method for downlink bandwidth part (BWP) activation and deactivation comprising: performing, based on control of a network device, activation and deactivation of at least one downlink BWP configured on a carrier of the terminal device, [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs; wherein deactivation of the at least one downlink BWP is controlled by at least one inactivity timer configured by the network device, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); comprises: 
acquiring the at least one inactivity timer configured by the network device for at least part of other downlink BWPs, except an initial BWP, of the at least one downlink BWP; starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP; and controlling, through the inactivity timer, a duration during which the downlink BWP is kept in an active state after entering the active state, [0041], [0042] multiple CCs for bandwidth part (BWPs) deactivation between base stations 105 and UEs 115; [0082]: deactivation of a downlink BWP supported by a timer for the UE (timer running); (the timer associated with other part of the BWP however, it does not explicitly discloses the required inactivity timer).
Lee 954 does not explicitly disclose: starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BW; and controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state.
Heo, in the same field, discloses inactivity timer, for UE configured with multiple BWPs (fig. 2), BWP inactivity timer is acquired, fig. 5 and [0062]; starting the inactivity timer corresponding to a downlink BWP when data transmission or reception occurred on the downlink BWP, Heo FIG.5 (see [0064]) At 560, the UE 110 may detect a UL or DL transmission indication on the activated DL BWP. Upon detecting the UL or DL transmission indication, the UE 110 may start or restart the BWP inactivity timer, at 570. See [0064] still, on the DL BWP, BWP inactivity timer starts subsequent to DL or UL transmission indication on the activated DL BWP (these correspond to transmission/reception on the activated DL BWP). Thus, [0064] teaches that the UE starts the inactivity timer (corresponding to a downlink BWP) when DL or UL transmission happened on the downlink BWP, (but no teaching that data transmission or reception occurred).
controlling, through the inactivity timer, duration during which the downlink BWP is kept in an active state after entering the active state. [0064]; the UE 110 may start or restart the BWP inactivity timer when there is any DL or UL transmission indication on the activated DL BWP. The BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BWP. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
Lee 954 as modified with Heo does not teach that data transmission or reception occurred.
Chen teaches that data transmission or reception occurred: for instance, [0024] reads: In DL, the UE may operate on an indicated BWP as currently active DL BWP for DL data transmission (e.g., based on RRC configuration, DCI control or the behavior for BWP inactivity timer) or operate on an initial active DL BPW able to receive the content of changed SI required for the UE SI update. The UE may also have an uplink (UL) BWP for UL data transmission and an initial active UL BWP. In other words, Chen teaches downlink BWP, data transmission or reception on the active DL BWP. See FIG. 2 for data transmission and reception on activated bandwidth part (BWP) for data transmission and reception according to time.
Therefore, it is well within the appreciation of an ordinary skilled person in the art before the effective filing date to modify Lee and Heo with Chen by providing BWP switching operation by sending signaling to switch the initial active BWP to a BWP for subsequent data transmission, see ([0028] and Abstract).

Claims 10, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 954 and Heo in view of Chen and further in view of Lee et al. US 2020/0288502 A1 hereinafter Lee 502.

Regarding claim 10. Lee 954 as modified with Heo discloses, further comprising: stopping the inactivity timer when the terminal device initiates a random access procedure, [0064]; [0164]; BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BW. (However, there is not disclosed initiates a random access procedure). Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo to control activation of BPW, see abstract and [0066]-[0067].
Lee 502 discloses initiates a random access procedure, [0009], UE can stop the BWP inactivity timer when initiating the Random Access (RACH) procedure, see fig. 8; an exemplary random access procedure in BWP operation by a user equipment in wireless communication system.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo with Lee 502 the teaching of Lee 502 to start a timer related to timing alignment of a Timing Advance Group (TAG) to which a serving cell belongs, see abstract and [0086]-[0087].

Regarding claim 19. Lee 954 as modified with Heo discloses, wherein the processor is configured to stop the inactivity timer when the terminal device initiates a random access procedure, for, [0064]; [0164]; BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BW. (However, there is not disclosed initiates a random access procedure). Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
	Lee 502 discloses initiates a random access procedure, [0009], UE can stop the BWP inactivity timer when initiating the Random Access (RACH) procedure, see fig. 8; an exemplary random access procedure in BWP operation by a user equipment in wireless communication system.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo with the teaching of Lee 502 to start a timer related to timing alignment of a Timing Advance Group (TAG) to which a serving cell belongs, see abstract and [0086]-[0087].

Regarding claim 24. Lee 954 as modified with Heo discloses, wherein the method further comprises: stopping the inactivity timer when the terminal device initiates a random access procedure, [0064]; [0164]; BWP inactivity timer may be stopped when the UE 110 switches from activated BWP to the default BW. (However, there is not disclosed initiates a random access procedure). Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 with Heo to control activation of BPW, see abstract and [0066]-[0067].
	Lee 502 discloses initiates a random access procedure, [0009], UE can stop the BWP inactivity timer when initiating the Random Access (RACH) procedure, see fig. 8; an exemplary random access procedure in BWP operation by a user equipment in wireless communication system.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee 954 and Heo with the teaching of Lee 502 to start a timer related to timing alignment of a Timing Advance Group (TAG) to which a serving cell belongs, see abstract and [0086]-[0087].

Allowable subject matter
Claim 20, 22 and 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is indicated allowable because after a careful review in view of the new cited art alone or in combination, the prior art does not disclose that: 
when the inactivity timer corresponding to a downlink BWP expires, control the downlink BWP to be switched to an inactive state; and 
detect a number of downlink BWPs presently in the active state, and when the number of the downlink BWPs is 1, control to replace the downlink BWP presently in the active state with an initial BWP to activate the initial BWP and deactivate the downlink BWP presently in the active state. 
Claims 22 and 25 recite similar limitations. The claims are objected to for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/ Examiner, Art Unit 2414         

/SITHU KO/Primary Examiner, Art Unit 2414